DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (Langmuir 2014, 30, 805-810).
Considering Claims 1 and 3:  Liang et al. teaches a scroll composite comprising a two dimensional material scroll with open ends (Figure 3), with a bile acid derivative disposed inside the scroll (pg. 806).
Considering Claims 5 and 6:  Liang et al. teaches the bile acid derivative as being lithocholic acid (Abstract).  
Considering Claims 13 and 14:  Liang et al. teaches the bile acid as forming a self-assembly (Figure 3), with the hydrophilic portion being exposed to the exterior (pg. 806).
Considering Claim 15:  Liang et al. teaches the self-assembly as being a rod or fiber shape (Fig. 3).  

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Journal of the American Chemical Society, Vol. 124, No. 7, 2002, 1411-1416).
Considering Claims 1 and 3:  Li et al. teaches a scroll composite comprising a two dimensional material scroll with open ends, and a surfactant disposed inside the scroll (Figure 1).
Considering Claim 2:  Li et al. teaches nanoscroll as being tungsten disulfide (Abstract).
Considering Claim 4:  Li et al. teaches the surfactant as being cetyl trimethylammonium bromide (pg. 1413).
Considering Claims 13-15:  Li et al. teaches the surfactant as forming a self-assembly with the hydrophilic portion being exposed to the exterior in the form of a nanorod (Figure 1).

s 1-4, 13-15, 20-22, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Phys. Chem. Chem. Phys. 2011, 13, 14462-14465).
Considering Claims 1 and 3:  Zhou et al. teaches a scroll composite comprising a two-dimensional material scroll with open ends, and a surfactant disposed within the scroll (Fig. 2). 
Considering Claim 2:  Zhou et al. teaches the two-dimensional material as being graphene oxide (Fig. 2).  
Considering Claim 4:  Zhou et al. teaches the surfactant as being sodium dodecyl sulfate (Fig. 2).  
Considering Claims 13-15:  Zhou et al. teaches surfactant as self-assembling into nanorods with the hydrophiblic portion on the exterior (Fig. 2).  
Considering Claim 20:  Zhou et al. teaches a method for preparing the scroll composite comprising providing a sheet of graphene oxide, and scrolling the sheet by providing an amphiphilic compound having a hydrophilic portion and hydrophobic portion onto the sheet of graphene oxide (Fig. 2, pg. 14462-63).
Considering Claim 21:  Zhou et al. teaches the graphene oxide as being a suspension/dispersion in a solvent (pg. 14462-63).
Considering Claim 22:  Zhou et al. teaches mixing the graphene oxide suspension with a solution of the surfactant (pg. 14462-63).
Considering Claims 26 and 27:  Zhou et al. teaches removing the surfactant by washing/solvent treatment (Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-29 of U.S. Patent No. 10,486,971. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 1:  Claim 3 of Patent ‘971 teaches a scroll composite comprising a two dimensional scroll material with open ends, and an amphiphilic substance disposed inside the scroll.
Considering Claims 2-28:  Claims 4-29 of Patent ‘971 correspond to instant claims 2-28.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767